             Case 3:20-cv-05539-RSL Document 67 Filed 08/26/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
 8    STARR INDEMNITY & LIABILITY                             Case No. C20-5539RSL
 9    COMPANY,
                                                              ORDER TO SHOW CAUSE
10                         Plaintiff,
11                    v.
12    POINT RUSTON LLC et al.,
13                         Defendants.
14
15         On August 17, 2021, the Court denied plaintiff Starr Indemnity & Liability Company’s
16 “Motion for Summary Judgment” (Dkt. # 43) and granted defendants’ “Motion for Partial
17 Summary Judgment” (Dkt. # 48). Dkt. # 62. Judgment was entered in favor of defendants
18 against plaintiff that same day and the case was closed. Dkt. # 63. Two days later, on August 19,
19 2021, defendants filed an Answer to the Amended Complaint with counterclaims against
20 plaintiff. Dkt. # 64. Defendants are ORDERED to show cause, within twenty-one (21) days of
21 this Order, why their Answer should not be stricken where the above-captioned matter has
22 already been closed.
23         DATED this 26th day of August, 2021.
24
25
26                                                  A
                                                    Robert S. Lasnik
27                                                  United States District Judge
28

     ORDER TO SHOW CAUSE - 1
